MEMORANDUM ***
Heribertha Cerda-Garcia and her children, natives and citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals (“BIA”) denying their motion to reopen their removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252(b), and we deny the petition for review.
We review for abuse of discretion the denial of a motion to reopen and we review de novo the interpretation of purely legal questions. Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002).
The BIA properly denied as untimely Cerda-Garcia’s motion to reopen, see 8 C.F.R. § 3.2(c)(2), and also properly denied as untimely the request to reconsider contained therein, see 8 C.F.R. § 3.2(b)(2).
Cerda-Garcia was not entitled to equitable tolling because she did not show that her failure to meet the deadline constituted more than a “garden variety claim of excusable neglect.” See Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte power to reopen proceedings. See Ekimian v. INS, No. 99-70322, 2002 WL 31027970, at *5 (9th Cir. Sept.12, 2002).
We do not consider Cerda-Garcia’s ineffective assistance of counsel argument because it was not presented to the BIA. See Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.